Citation Nr: 0842120	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease, status post hiatal hernia repair, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in April 
2007, and a substantive appeal was received in June 2007.  
The veteran appeared at a Board videoconference hearing in 
June 2008.  A transcript is of record.    

The Board notes that as of September 2006, the veteran was 
represented by a private attorney.  However, by letter 
written in May 2008, the veteran's private attorney withdrew 
representation.  Currently, the veteran is represented by 
Disabled American Veterans.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased rating 
for gastroesophageal reflux disease, status post hiatal 
hernia repair, currently evaluated as 10 percent disabling.  
At the Board videoconference hearing in June 2008, the 
veteran's representative indicated that the veteran's 
disability had worsened since the January 2007 VA 
examination.  In addition, the veteran testified that he was 
hospitalized at a VA medical facility in February 2008 and 
May 2008.  A review of the record shows that the latest VA 
medical evidence of record is from February 2007.  Since it 
appears that the veteran's February 2008 and May 2008 
hospitalizations are not of record and his representative is 
claiming that the veteran's condition has worsened since his 
last VA examination, this case is being remanded for 
additional development.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain updated VA clinical records 
from March 2007 onward to include the 
February 2008 and May 2008 
hospitalizations.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his gastroesophageal reflux 
disease, status post hiatal hernia 
repair.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  Any 
medically indicated tests should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
gastroesophageal reflux disease, status 
post hiatal hernia repair.  The examiner 
should report whether there is evidence 
of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitations, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.  The 
examiner should also report whether there 
are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim for a higher rating for 
gastroesophageal reflux disease, status 
post hiatal hernia repair can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




